Exhibit 99.1 FOR IMMEDIATE RELEASE Contact: Mr. John Mye, P.E. Vice President, Treasurer, and Chief Financial Officer (716) 684-8060 jmye@ene.com Ecology and Environment, Inc., Reports Records for Year and Fourth Quarter LANCASTER, N.Y., October 31, 2011 – Ecology and Environment, Inc., (E & E) (NASDAQ: EEI) reported record revenues of $169 million for fiscal year 2011, including record revenues for the fourth quarter of $44.2 million.E & E also reported net income of $1.65 per share for the fiscal year and $.45 per share for the fourth quarter – again both records for the year and quarter. E & E’s record fiscal year ending July 31, 2011, had an earnings increase of 63% to $1.65 per share on revenues of $169.2 million compared to earnings of $1.02 per share on revenues of $144.1 million in the prior year. “We’d like to thank our clients and our employees globally,” said E & E president and CEO Kevin Neumaier. “This was a record year for our operations around the world.Although there are economic uncertainties in the world, it is clear that the world must move to more sustainable business and a globally sustainable economy.E & E is well-positioned to support this with our depth of knowledge and global experience.” E & E has completed over 50,000 projects for a wide variety of clients in 113 countries, providing environmental solutions in nearly every ecosystem on our planet.E & E is listed on the NASDAQ under the symbol EEI and the information contained in this press release is available on the Company’s website at www.ene.com. # # # Financial Report - (In thousands, except per share information) Fiscal Year Ending July 31, 2011 July 31, 2010 % Increase Revenue $ $ 17% Revenue less Subcontract Costs $ $ 21% Net Income $ $ 63% Net Income Per Common Share:Basic and Diluted $ $ 62% Three Months Ending July 31, 2011 July 31, 2010 Revenue $ $ Revenue less Subcontract Costs $ $ Net Income $ $ Net Income Per Common Share:Basic and Diluted $ $
